        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 1 of 21



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND
                              BALTIMORE DIVISION


 DIAMOND POWELL


        Plaintiff,
                                                  Case No.: 1:20-cv-02343-CCB
        v.
                                                  FIRST AMENDED COMPLAINT AND
                                                  JURY DEMAND
 SUSDEWITT MANAGEMENT,                  LLC
 d/b/a MCDONALD’S,

        Defendant.




                                         Complaint

       Plaintiff DIAMOND POWELL, by and through her attorneys, CAIR National Legal

Defense Fund, brings this action against SUSDEWITT MANAGEMENT, LLC d/b/a

MCDONALD’S (“McDonald’s”), for compensatory and punitive damages, declaratory and

injunctive relief, pre-judgement and post-judgement interest, costs and attorneys’ fees for

violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq.

(“Title VII”) and violations of the Maryland Fair Employment Practices Act (FEPA) §20-

602, Annotated Code of Maryland committed when Defendant refused to provide reasonable

religious accommodations to take short prayer breaks during work despite lack of hardship or

cause, subjected her to harassment on the basis of sex and religion, amounting to a hostile

work environment, and forced her to resign.




                                              1
            Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 2 of 21



                                     Jurisdiction and Venue

       1.       Plaintiff’s claim for discrimination on the basis of religion and sex in violation

of Title VII is brought under 42 U.S.C. §2000e-5 and the Maryland Fair Employment

Practices Act (FEPA) §20-602, Annotated Code of Maryland.

       2.       This Court has original jurisdiction under 28 U.S.C. §§ 1331 and supplemental

jurisdiction over the state law claims under 28 U.S. Code § 1367.

       3.       This Court has personal jurisdiction over Defendant because Defendant resides

and conducts business in this judicial district.

       4.       Plaintiff’s claims for attorneys’ fees and costs are predicated upon Title VII, 42

U.S.C. §2000e-2(m), §20-602, Annotated Code of Maryland, and Fed. R. Civ. P. 54.

       5.       Venue is proper under 28 U.S.C. § 1391 as to Defendant because Defendant

operates within the geographical boundaries of this Judicial District, and a substantial part of

the events or omissions giving rise to the claims occurred within the District.

                                             Parties

       6.       Plaintiff Diamond Powell is a Muslim woman and was at all relevant times an

employee of Defendant McDonald's.

       7.       Defendant McDonald’s is a for-profit corporation incorporated under the laws

of Maryland (Business Entity No. W06545164). Defendant McDonald’s headquarters and

principal office is located at 4200 Forbes Blvd., Lanham, MD 20706. Defendant McDonald’s

regularly and systematically conducts business in the State of Maryland, within this district.

Defendant McDonald’s was at all relevant times an “employer” as the term is defined in Title

VII.




                                                   2
           Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 3 of 21



                                  Administrative History

      8.       Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (the “EEOC”) on October 24, 2018 and the Maryland Commission

on Civil Rights (the “MCCR”).

      9.       Plaintiff received a Notice of Right to Sue on May 18, 2020.

      10.      This Complaint amends Plaintiff’s initial Complaint which was filed within 90

days from the date Plaintiff received the Notice of Right to Sue from the EEOC.

      11.      Plaintiff has exhausted her administrative remedies.

                                    Factual Background

      12.      Powell is a Muslim woman who wears a hijab, a religious head covering, in

accordance with her sincerely-held religious beliefs. Powell has a sincerely-held religious

belief that she must pray five times a day during prescribed prayer times. These prayers occur

(1) after dawn – fajr, (2) early afternoon– dhuhr, (3) late afternoon – asr, (4) after sunset –

maghrib, and (5) late evening – isha. Prayers take approximately five to ten minutes to

complete.

      13.      Powell is currently pursuing her master’s degree in branding and copywriting.

She graduated from Morgan State University with a degree in public relations and advertising.

      14.      Powell first learned about an open position with Defendant McDonald’s when

she attended a job fair at the National Black Caucus Convention. There, Powell met the

Director of Operations Tim Larimer and Owner Isaac Green. They offered her a Manager in

Training position. At that time Defendant hired her, Powell was Christian.

      15.      Defendant   McDonald’s      employed    Powell    from   August    2016    until

approximately April 2017 without incident.

      16.      Powell was an exemplary employee. As one of the few university-educated

                                              3
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 4 of 21



employees at McDonald’s, Powell was on a fast track to becoming a general manager of

McDonald’s location. As soon as McDonald’s decided to hire Powell, they informed her they

wanted to train her to become a general manager. Thus, McDonald’s invested in Powell’s

management trainings.

     17.       McDonald’s quickly promoted Powell because of her exemplary work ethic.

McDonald’s initially hired Powell as a crew trainer. After approximately three months,

McDonald’s promoted Powell to shift manager. Approximately 7-12 months later, McDonald’s

promoted Powell to department manager. At the time that Powell was a department manager,

McDonald’s was training her to become a general manager.

     18.       Each promotion required Powell to take online certification exams. Powell passed

each exam with high scores, often ranging between 90% and 100%.

     19.       Powell’s promotions also required she pass in-store exams where she would prove

her skills as a manager. She passed each in-store exam.

     20.       In fact, Powell’s work ethic and professionalism were so impeccable that

employees expressed to her their belief that Powell worked with the corporate office. For example,

a McDonald’s manager and crew member at the concourse D location told Powell that corporate

must have sent her to monitor the work ethic of other employees.

     21.       In additional to her strong work ethic, Powell always sought to promote a

positive environment for her co-workers and subordinates.

     22.       She often used personal funds on rewards for employees. For example, Powell

created an employee birthday board and purchased Target gift cards and candy from her own

personal funds to gift employees on their birthdays.

     23.       Powell also created an approved bus pass program wherein she would reward

subordinates with stars, redeemable for a monthly bus pass. Approximately seven employees

                                               4
         Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 5 of 21



received monthly bus passes.

     24.      Powell often provided transportation for fellow employees.

     25.      Prior to Powell’s forced resignation, she was in the process of creating an

employee of the month program to boost morale at her location.

     26.      Further, while working at Concourse A/B, the Concourse D General Manager often

asked Powell to come work for her at the Concourse D location because she believed she and

Powell would work well together.

     27.      Powell’s professionalism and stellar attitude became known at BWI Airport,

leading several other companies to offer Powell employment. For example, Southwest

Airlines and Alaska Airlines offered Powell positions as a flight attendant after interacting

with her at McDonald’s and witnessing her professional and positive attitude. Several other

stores in the concourse offered Powell positions. A manager offered Powell a position at her

store because of her kindness and professional attitude.

     28.     Prior to converting to Islam and her conversion becoming known to employees

when she began wearing hijab to work in May 2017, Powell enjoyed her employment.

     29.     Powell converted to Islam in February 2017.

     30.     Powell began wearing the hijab around May 2017, in accordance with her new

sincerely-held religious beliefs. She also wore an abaya, a modest dress worn by Muslim

women.

     31.     Prior to becoming visibly Muslim and requesting a religious accommodation to

pray and wear hijab from Defendant in May 2017, Powell had never encountered any issues

with her coworkers or management.

     32.     However, shortly after beginning to wear the hijab at work and submitting a

religious accommodation to take short prayer breaks and wear hijab, Powell was subjected to

a barrage of harassment from management and coworkers.
                                          5
          Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 6 of 21



      33.    Defendant maintains two locations at Baltimore Washington International

Airport (BWI) at Concourse A/B and Concourse D. Powell began her employment at the

Concourse A/B location.

      34.    As soon as Powell began working at the Concourse A/B location, employees

warned her that the general manager was tough, and that Diamond would have to be tough to

endure her employment.

      35.    In May 2017, Powell submitted religious accommodation requests to wear her

hijab and take short prayer breaks verbally to the general manager.

      36.    The general manager granted her request to wear hijab.

      37.    However, as soon as she began wearing hijab, co-workers learned Powell was

Muslim and began harassing her because of her sex and religion. The harassment was constant

and pervasive, directed at Powell by managers, coworkers, and ownership. Non-exhaustive

and illustrative examples of this harassment are described specifically below.

      38.    For example, a shift manager harassed Powell, “Oh you’re Muslim? I never had

Muslim pu**y before,” “I bet that works really tight” and “I’d tear that up.” The shift manager

had a reputation for harassing female employees, but his harassment of Powell became

significantly worse when he learned about her religion. Powell demanded he stop harassing

her. Powell even reported the harassment to her supervisor.

      39.    Another manager asked Powell if she had a husband at least one or two times a

week. Despite Powell providing the same answer each time, the manager continued to repeat

the same question causing Powell frustration and humiliation. The manager asked this

question of Powell as a way of propositioning her.

      40.    Several members of management and coworkers asked Powell if she was a

virgin.


                                              6
         Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 7 of 21



      41.    On one occasion, the general manager showed employees the emergency exit

route and stated that if there was a terrorist attack, female Muslims would have to take their

hijab off.

      42.    A crew member harassed Powell, who was a crew trainer at the time, stating

“Where’s your night gown?” This was in reference to Powell’s abaya. Powell attempted to

address the harassment by speaking with the crew member about her behavior. The

harassment continued.

      43.    One employee told Powell that she looked like Grimace, a purple monster-like

McDonaldland character, because of her hijab. Powell reported the comment to her supervisor,

who did nothing.

      44.    Management was aware that Powell was being subjected to ongoing harassment

– which was happening publicly. However, management refused to address the hostile

environment Powell was being subjected to.

      45.    Moreover, Powell repeatedly reported the harassment to supervisors, including

the general manager. Again, management did nothing to stop the harassment.

      46.    Because management did not take action to remedy harassment any time Powell

reported it, and because management often participated in harassment of Powell, McDonald’s

created an environment wherein employees disregarded Powell’s requests to cease harassment.

      47.    Powell reported harassment on, but not limited to, August 2017, September 21,

2017, September 22, 2017, and April 22, 2018.

      48.    The general manager initially granted Powell’s request to take short prayer

breaks on condition that she inform other employees before leaving to pray.

      49.    Powell began taking short prayer breaks and notified other employees as she was

instructed to do.

                                             7
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 8 of 21



     50.       Powell took prayer breaks as quickly as possible and without causing a burden

to her employer. Her prayer breaks lasted no longer than a typical bathroom break. The prayer

breaks she took were indistinguishable from breaks other employees took to go use the

restroom, to make a call, to smoke a cigarette, among other things.

     51.       Powell prayed in a quiet area right next to McDonald’s Concourse A/B location.

     52.       Upon learning where she was performing her prayers, the general manager

prohibited Powell from continuing to pray at that location and instructed her instead to pray

in the “stock room” area, between moving rows of shelves.

     53.       In order to access a shelf in the stock room, one must slide another out of the

way. Employees attempting to access the shelves while Powell was praying would risk closing

the shelves on Powell causing a significant safety concern.

     54.       Further, this area was dirty, with wet floors, had garbage accumulating from the

drainage, and was susceptible to flooding.

     55.       Powell has a sincerely-held religious belief that prayers must be conducted in a

clean area, otherwise the prayer is negated. Further, there must be adequate space to perform

the prostration – which there was not in the stock room.

     56.       Because Powell could not perform her prayers in the stock room area due to

safety, health and religious reasons, she continued to pray in the quiet area right next to

Defendant’s Concourse A/B location.

     57.       This continued without incident until September 21, 2017, when the general

manager altogether revoked her request to take a prayer break claiming, “God will

understand.”

     58.       By doing so, the general manager forced Powell to choose between continuing

her employment with McDonald’s or sacrificing her sincerely-held religious beliefs.

     59.       After her prayer accommodation was revoked, one day Powell waited until the
                                            8
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 9 of 21



rush died down and took a 10-minute break – which is akin to a short smoke break or bathroom

break that other employees regularly take without issue. In response, the general manager

reprimanded Powell and forced her to clock out of her shift and go home.

     60.       That same day, a manager told her to “take that hoodie off your head” and

another shift manager told her “you don’t have to wait for God to wake up for you to pray.”

     61.       Powell contacted a supervisor and informed him that the manager had sent her

home.

     62.       Later that evening, Powell filed a complaint with HR Assistant Rosanna

Christopher.

     63.       On September 22, 2017, Powell disclosed concerns to the general manager and

the franchise owner regarding the lack of safety, inadequate space, and unsanitary conditions

provided in the “stock room” that do not comply with her sincerely-held religious beliefs.

Powell also notified the franchise owner during this meeting about the consistent sexual

harassment towards her.

     64.       The owner forbade Powell from praying inside any of the stores because he did

not want people to think the store was a sanctuary and because he did not want to offend non-

religious employees. Referencing the inability to take prayer breaks, the owner told Powell,

“God understands.”

     65.       The owner assigned the general manager to coordinate a prayer schedule with

Powell, which the general manager refused to do.

     66.       Instead, the general manager harassed Powell because of her religious beliefs.

     67.       The general manager made derogatory comments towards Powell such as: “you

know how Baltimore girls are, they’ll be in a relationship with a Muslim guy and they’ll be

Muslim but when they aren’t with the guy anymore, they aren’t gonna be Muslim anymore.”

     68.       On or around October 2, 2017, Powell left the store for a 10-minute prayer break.
                                              9
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 10 of 21



When she returned, the general manager called and demanded to know where she went. Powell

informed her she had taken a brief prayer break. The general manager informed Powell that she

would be filing a complaint with the owner. The general manager further demanded Powell leave

and not return to the store until she speaks with upper management.

     69.        Powell filed complaints regarding denial of religious accommodations at

Concourse A/B on, but not limited to, September 21, 2017, September 22, 2017, and October

3, 2017.

     70.        McDonald’s management failed to take action to resolve any of the complaints

Ms. Powell filed.

     71.        McDonald’s made clear that they wanted to avoid providing religious

accommodations to Powell.

     72.        Powell has a sincerely-held religious belief that she must wear loose-fitting and

modest clothing.

     73.        On one occasion, Powell was training at McDonald’s Dodge Plaza location in

Lanham, MD. Powell inquired with an employee about an accommodation to wear a skirt, or

more loose-fitting clothing after Powell learned another employee had an accommodation to

wear a skirt.

     74.        The employee went into a room to ask a supervisor about an accommodation for

Powell. When the employee returned, she said she was instructed to tell Powell not to pursue

the matter, and not to bring up the possibility of an accommodation in front of Powell.

     75.        On October 5, 2017, management moved Powell to the Concourse D location,

which was smaller than the previous Concourse A/B location, because the owner wanted

Powell to learn Islam from the Concourse D manager.

     76.        The Concourse D manager made some attempts to accommodate Powell’s

                                                10
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 11 of 21



request to take short breaks by scheduling her shifts such that only one prayer fell during a

given shift. But the Concourse D manager was not always able to do so.

     77.     When Powell was able to pray, she prayed in an open space by Defendant’s

concourse D location.

     78.     This shift-the-schedule accommodation worked when the Concourse D manager

implemented it, but Defendant’s director revoked even this accommodation. Sometime

between October and November 2017, Powell met with the director and explained the

arrangement that she and the Concourse D manager had agreed upon.

     79.     The director revoked the accommodation, claiming without explaining that the

accommodation would not work for McDonald’s.

     80.     The director permitted Powell to pray on the condition that she continue to

monitor the store while she was praying and that she stop praying if there was an incident that

occurred – a condition that makes it impossible for Powell to perform her prayers in

accordance with her sincerely-held religious beliefs

     81.     On January 12, 2018, a supervisor reprimanded Powell for taking a brief prayer

break because he stated there was no other manager on shift to cover for Powell during her

brief prayer break. A supervisor then requested a meeting with Powell. During the meeting, the

supervisor reprimanded Powell and threatened to terminate her employment if she left the store to

pray without ensuring coverage by another manager during her breaks.

     82.     Defendant accommodated restroom breaks, smoke breaks, and brief lunch

breaks of other employees without issue and did not condition those breaks on other

employees’ agreement to end their breaks in the manner Defendant conditioned the

equivalent-in-time breaks Powell sought to perform her prayers.

     83.     On January 17, 2018, a crew member took a 30-minute break without notifying other

employees of her break. Powell called the Concourse D manager to file a complaint about the
                                            11
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 12 of 21



employee’s insubordination. The Concourse D manager responded by telling Powell that she did

not understand why Powell was filing a complaint when Powell also takes breaks.

     84.     The Concourse D manager also informed Powell that the formerly granted

religious accommodations were not going to be honored moving forward.

     85.     The Concourse D manager told Powell that she would be modifying Powell’s

schedule in accordance with McDonald’s needs and would no longer accommodate Powell’s

prayers. She stated, “I’m Muslim too and I pray when I go home.”

     86.     On January 23, 2018, counsel for Powell contacted Defendant requesting that

Powell’s brief prayer breaks be accommodated. However, Defendant refused.

     87.     On February 9, 2018, Powell attempted to take a prayer break with two other

managers on duty. A crew member harassed Powell, demanding to know why Powell gets to take

a prayer break. The crew member threatened to report Powell to the owner. Several employees

witnessed the incident.

     88.     In February 2018, the Concourse D manager refused to accommodate Powell’s

prayer breaks. The Concourse D manager harassed her, alleging Powell was a fake Muslim. The

Concourse D manager demanded to know how Powell could call herself a Muslim, alleged that

Powell did not even know Arabic, and further alleged that Powell could not read the Qur’an. The

Concourse D manager demanded Powell leave the premises.

     89.     A female crew member or crew trainer witnessed the incident.

     90.     Powell called the manager’s supervisor and complained about the manager’s refusal

to accommodate her prayer breaks. Powell also complained about the harassment described above.

The supervisor asked Powell not to quit her employment and Powell reluctantly agreed to remain

despite severe and pervasive harassment.

     91.     On April 16, 2018, employees began picking on Powell, mocking her cooking speed.

                                              12
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 13 of 21



      92.     Employees harassed Powell for a myriad of reasons, singling her out among other

employees. Employees repeatedly expressed their belief that it was unimportant for Powell to take

prayer breaks and often complained, demanding Powell conduct her prayers after the prayer time

had passed.

      93.     One crew member, with whom Powell had a generally friendly relationship, in

particular was picking on Powell. In response, Powell playfully tossed a piece of a chicken strip at

a male crew member.

      94.     In Defendant’s workplace, employees often thew food at one another and did so in

jest and without malice, and management never investigated, reprimanded, or suspended

employees for such conduct. The interaction was consistent and in line with Defendants’

workplace culture.

      95.     When it came to management’s attention that Powell had thrown food—doing what

other employees regularly did—Management immediately investigated the incident and

questioned Powell. Management did not typically investigate such interactions at Defendant’s

places of operation because such interactions were commonplace—initiated by entry level

employees as well as supervisors.

      96.     Management seldom reprimanded employees for egregious conduct. On one

occasion, Powell reported an employee for stealing money from the register. McDonald’s did not

suspend or terminate the employee. Employees often gave friends and acquaintances free food

without reprimand.

      97.     On April 20, 2018, human resources called Powell and asked her not to come into

her shift. HR also requested Powell report the next day for a mandatory meeting.

      98.     Powell requested to know what the meeting was about. They did not provide Powell

with a reason..
                                                13
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 14 of 21



     99.     On April 22, 2018, Powell was forced to resign and constructively discharged

because she could no longer endure harassment, disparate treatment,and the denial of her prayer

accommodations.

     100.      Powell had filed multiple complaints throughout her employment.

     101.    Powell notified management regarding the denial of religious accommodations at

the Concourse D location verbally throughout her time there, and on, but not limited to,

January 23, 2018, February 2018, and on April 22, 2018. Defendant never provided reasonable

religious accommodations.

     102.    By refusing to accommodate Powell’s sincerely-held religious beliefs that

require her to pray during prescribed time frames, McDonald’s unlawfully forced Powell to

choose between continuing her employment or sacrificing her faith.

     103.    Defendant treated Powell’s breaks taken for religious purposes differently than

non-religious breaks taken by employees who were not Muslim. Other managers often took

smoke breaks, restroom breaks, lunch breaks, and other breaks without obtaining permission,

and without reprimand.

     104.    A shift manager at the Concourse A/B location took approximately two or three,

15-30-minute breaks per shift to smoke, use the restroom, or purchase lunch. On some

occasions the shift manager left for an hour.

     105.    The shift manager took smoke breaks by exiting the security area and smoking

in a parking lot or parking structure.

     106.     As a result, Powell was forced to work overtime until the shift manager returned.

Powell complained to the shift manager about his behavior on several occasions. McDonald’s

did not discipline the shift manager for his excessive breaks.

     107.    A manager at the Concourse D location similarly took smoke breaks, restroom
                                          14
          Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 15 of 21



breaks, lunch breaks, and other breaks without reprimand. The manager took at least one break

per shift, of 30-minutes to one hour. The manager sometimes took breaks outside the

Concourse D area near the airplane tarmac.

     108.     Several employees, including the supervisor, complained to the store manager

about her excessive breaks. McDonald’s did not discipline the manager for her excessive

breaks.

     109.     A department manager at the Concourse A/B location took at least one break per

shift. The department manager took smoke breaks, lunch breaks, restroom breaks, and breaks to

see his significant other who worked in a restaurant down the hall. The department manager’s

breaks lasted anywhere between 30 minutes to an hour.

     110.     As a result of harassment and denial of prayer breaks, Powell was forced to resign.



                                           Claims for Relief

                                              Count I
                         Failure to Accommodate on the Basis of Religion
                (Violation of Title VII and Maryland Fair Employment Practices Act)

     111.      Powell incorporates the allegations throughout the Complaint.

     112.     Defendant violated Title VII and the Maryland Fair Employment Practices Act

by (1) refusing Powell reasonable religious accommodation to take short prayer breaks during

her shifts and (2) subjecting Powell to harassment on the basis of her religion.

     113.     Powell has a sincerely-held religious belief that she must pray five times a day

at prescribed prayer times. These prayers occur (1) after dawn – fajr, (2) early afternoon –

dhuhr, (3) late afternoon – asr, (4) after sunset – maghrib, and (5) late evening – isha. Prayers

take approximately five to ten minutes to complete.

     114.     Defendant was aware that Powell’s prayer breaks required an accommodation.
                                           15
         Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 16 of 21



Powell had requested such accommodations repeatedly, explained at various times why she

could not pray in the dirty and dangerous stock room, and let it be known to Defendant’s

supervisors that the short breaks she sought from Defendant were for the purpose of

performing her prayers.

        115.   Powell’s request does not constitute undue hardship upon Defendant or

otherwise affect Defendant’s business operations. Other employees took equivalent-in-time

breaks for nonreligious reasons that Defendant allowed, and fast food restaurants across the

country grant Muslim workers the short prayer breaks that Defendant did not allow Powell to

take.

        116.   Powell could have continued to work and perform the duties of her job had her

request for an accommodation been honored. Defendant did not engage in any interactive or

good faith process regarding Powell’s sincerely-held religious beliefs. Instead Defendant

refused to provide reasonable religious accommodations.

        117.   Defendant allowed other employees short bathroom and smoke breaks, but

denied Powell’s short prayer breaks. In doing so, Defendant treated breaks taken for religious

purposes differently than breaks taken for nonreligious purposes.

        118.   As a result of the failure to accommodate and hostile work environment, Powell

was forced to resign.

        119.   The willful, intentional, and unlawful actions violate the laws and regulations of

the State of Maryland, including, without limitation, the Maryland Fair Employment Practices

Act, and the laws and regulations of the United States, including, without limitation, 42 U.S.C.

§ § 12101, et seq.

        120.   Powell requests this Honorable Court grant relief in the form described in the

Prayer for Relief below, plus all such other relief this Honorable Court deems just and proper,

including costs and attorneys’ fees incurred in this action.
                                              16
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 17 of 21



                                             Count II
                     Hostile Work Environment on the Basis of Religion
            (Violation of Title VII and the Maryland Fair Employment Practices Act)

     121.       Powell incorporates the allegations throughout this Complaint.

     122.      Defendant violated Title VII and the Maryland Fair Employment Practices Act

by subjecting Powell to a hostile work environment by) subjecting Plaintiff to a hostile work

environment because of her religion and sex.

     123.      Defendant and its employees subjected Powell to harassment on the basis of her

religion, Islam. That harassment was severe and pervasive and created a hostile work

environment.

     124.      When Powell was Christian, Powell did not experience discrimination or

harassment. Only when Powell converted to Islam, began wearing the hijab, and submitted

religious accommodation requests did she experience discrimination and harassment.

     125.      Defendant and its employees did not subject non-Muslim employees to

harassment on the basis of their religion.

     126.      The conduct of Defendant and its employees was subjectively and objectively

offensive.

     127.      Defendant was aware of such conduct because Powell complained to Defendant

about the hostile work environment.

     128.      Defendant did not reasonably try to prevent or promptly correct the harassing

behavior.

     129.      But for harassment amounting to a hostile work environment, Powell could have

continued to work and perform the duties of her job.

     130.      As a result of the failure to accommodate and hostile work environment, Powell

was forced to resign.

                                               17
          Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 18 of 21



      The willful, intentional, and unlawful actions violate the laws and regulations of the State

of Maryland, including, without limitation, the Maryland Fair Employment Practices Act, and

the laws and regulations of the United States, including, without limitation, 42 U.S.C. § § 12101,

et seq.

      131.    Powell requests this Honorable Court grant relief in the form described in the

Prayer for Relief below, plus all such other relief this Honorable Court deems just and proper,

including costs and attorneys’ fees incurred in this action.

                                           Count III
                       Hostile Work Environment on the Basis of Sex
             (Violation of Title VII and Maryland Fair Employment Practices Act)

      132.     Powell incorporates the allegations throughout this Complaint.

      133.    Defendant violated Title VII and the Maryland Fair Employment Practices Act

by (1) subjecting Powell to a hostile work environment because of her sex and (2) denying

Powell reasonable religious accommodations because of her sex.

      134.    Defendant’s employees frequently subjected Powell to sexual harassment

because she was a woman.

      135.    Defendant and its employees subjected Powell to severe and pervasive sexual

harassment such that it created a hostile work environment.

      136.    The conduct of Defendant and its employees was subjectively and objectively

offensive.

      137.    Male employees were not subjected to sexual harassment on the basis of their

male sex, nor did they have to endure sexual harassment amounting to a hostile work

environment as a condition of their employment.

      138.    Powell complained to Defendant about sexual harassment and the hostile work

environment.

                                               18
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 19 of 21



     139.    Defendant did not reasonably try to prevent or promptly correct the harassing

behavior.

     140.    But for the hostile work environment, Powell could have continued to work

and perform the duties of her job.

     141.    Similarly, Defendant denied Powell religious accommodations because she was

a woman. Defendant would grant equivalent accommodations to men.

     142.    Defendant granted male employees bathroom breaks, smoke breaks, and other

breaks consistent with the length of time Powell needed for prayer breaks.

     143.     Because of the hostile work environment, Powell was forced to resign.

     144.    The willful, intentional, and unlawful actions violate the laws and regulations of

the State of Maryland, including, without limitation, the Maryland Fair Employment Practices

Act, and the laws and regulations of the United States, including, without limitation, 42 U.S.C.

§ § 12101, et seq.

     145.    Powell requests this Honorable Court grant relief in the form described in the

Prayer for Relief below, plus all such other relief this Honorable Court deems just and proper,

including costs and attorneys’ fees incurred in this action.

                                             Count IV
                                      Constructive Discharge
             (Violation of Title VII and the Maryland Fair Employment Practices Act)

     146.     Powell incorporates the allegations throughout this complaint.

     147.    Defendant violated Title VII and the Maryland Fair Employment Practices Act

by constructively discharging Powell after it subjected her to a hostile work environment and

compelled Powell to work without the reasonable accommodation her faith required and that

Title VII and the Maryland Fair Employment Practices Act mandated Defendant provide.



                                               19
        Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 20 of 21



     148.     Defendant subjected Powell to a hostile work environment by (1) refusing

Powell reasonable religious accommodation to take short prayer breaks, and (2) harassing

Powell because of her religion and sex.

     149.     Powell’s working conditions became so intolerable that Powell was unable to

continue employment with Defendant.

     150.     Powell requests this Honorable Court grant relief in the form described in the

Prayer for Relief below, plus all such other relief this Honorable Court deem just and proper,

including costs and attorneys’ fees incurred in this action.

                                            Prayer for Relief

     151.     WHEREFORE, Powell requests that this Honorable Court enter judgement in

favor of Powell and against Defendant, on each and every county in this Complaint, and enter

an Order awarding the following relief:

            A. An injunction prohibiting Defendant from discriminating against employees on

               the bases of religion, sex, or race thereof;

            B. An injunction ordering Defendant to institute a religious accommodation

               allowing Muslim workers to wear religious head coverings;

            C. An injunction ordering Defendant to institute a religious accommodation

               allowing Muslim workers to take prayer breaks;

            D. Payment for all economic damages, including but not limited to, back pay, front

               pay, and lost benefits;

            E. Payment for non-economic damages, including emotional harm;

            F. Punitive damages;

            G. Statutory damages;




                                                20
      Case 1:20-cv-02343-CCB Document 18 Filed 12/02/20 Page 21 of 21



         H. An award of attorneys’ fees, costs and expenses of all litigation; and,

         I. Any further relief to which Powell is entitled or that this Honorable Court

             deems just and proper.

                                           JURY DEMAND

      Powell demands a trial by jury.




                                                        Respectfully submitted,

                                                        CAIR NATIONAL                  LEGAL
                                                        DEFENSE FUND

                                                        BY: /s/ Lena Masri
                                                        Lena F. Masri (VA 93291)
                                                        lmasri@cair.com
                                                        Gadeir I. Abbas (VA 81161) α
                                                        gabbas@cair.com
                                                        Justin Sadowsky (D.C. 977642)
                                                        jsadosky@cair.com
                                                        Zanah Ghalawanji (MI P83116) ß ç
                                                        zghalawanji@cair.com


                                                        453 New Jersey Ave., SE
                                                        Washington, DC 20003
                                                        Phone: (202) 742-6420
                                                        Fax: (202) 379-3317

                                                        α Licensed in VA, not D.C.
                                                        Practice limited to federal matters.

                                                        ß Licensed in MI, not D.C.
                                                        Practice limited to federal matters.

                                                        ç Admitted Pro Hac Vice.




Dated: December 2, 2020



                                            21
